--------------------------------------------------------------------------------


Exhibit 10.1
 
RETENTION AWARD AGREEMENT


RETENTION AWARD AGREEMENT dated as of July 7, 2008, between Cabela’s
Incorporated, a Delaware corporation (the “Company”), and [        ] an employee
of the Company (the “Executive”).


WITNESSETH:


WHEREAS, on July 7, 2008, the Compensation Committee of the Board of Directors
authorized the payment of a cash retention award to the Executive in the amount
of $___________ (the “Retention Award”), payable 50% as of January 7, 2010 (the
“Initial Payment”), and 50% as of January 7, 2011 (the “Final Payment”), in
accordance with the terms of this Agreement; and


NOW, THEREFORE, in consideration of the premises and of other good and valuable
consideration the sufficiency and receipt of which are hereby acknowledged by
the parties hereto the parties hereby agree as follows:


1.           Initial Payment.  Subject to Executive’s continued employment with
the Company, the Initial Payment shall be earned as of January 7, 2010, and the
Initial Payment to the Executive, net of any applicable withholding required
under federal, state or local law, shall be made by the Company to the Executive
in a single lump sum payment within 15 days of January 7, 2010.


2.           Final Payment. Subject to the Executive’s continued employment with
the Company, the Final Payment to the Executive shall be earned as of January 7,
2011, and the Final Payment to the Executive, net of any applicable withholding
required under federal, state or local law, shall be made by the Company to the
Executive in a single lump sum payment within 15 days of January 7, 2011.


3.           Effect of Termination Upon Retention Award.  In the event the
Executive’s employment with the Company is terminated for any reason prior to
January 7, 2010, other than as a result of death or Disability, both the Initial
Payment and the Final Payment shall be forfeited and not earned by Executive or
paid by the Company to the Executive.  In the event the Executive’s employment
with the Company is terminated for any reason on or after January 7, 2010, but
prior to January 7, 2011, other than as a result of death or Disability, the
Final Payment shall be forfeited and not earned by the Executive or paid by the
Company to the Executive.


4.           Effect of Death or Disability.  In the event of the death or
Disability of the Executive prior to January 7, 2010, the Initial Payment will
be prorated based upon a fraction, the numerator of which shall be the number of
full weeks of employment commencing on July 7, 2008, and ending on the date of
Death or commencement of Disability and the denominator shall be 78.  In the
event of the death or Disability of the Executive on or after January 7, 2010,
but prior to January 7, 2011, the Final Payment will be prorated based upon a
fraction, the numerator of which shall be the number of full weeks of employment
commencing on January 7, 2010, and ending on the date of Death or commencement
of Disability and the denominator shall be 52.  The Company shall pay to the
Executive or his estate as promptly as practicable following the death or
Disability of the Executive the amount the Executive is entitled to under such
pro-ration, net of any applicable withholding required under federal, state or
local law.

 
 

--------------------------------------------------------------------------------

 

5.           Effect of Change in Control.  If Executive remains continuously
employed on a full-time active basis with the Company through and including the
date on which a Change in Control of the Company occurs, then notwithstanding
any provision herein to the contrary, the total Retention Award shall
automatically vest and be payable to Executive upon the effective date of the
Change in Control.  Such payment shall be made, net of any applicable
withholding required under federal, state or local law, as soon as
administratively practicable following the date on which the Change in Control
occurs.


6.           Miscellaneous.


a.           Definitions.  Any capitalized terms used herein without definition
shall have the meanings set forth in the Cabela’s Incorporated 2004 Stock Plan
(as amended).


b.           Notices.  All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if delivered personally or sent by certified or
express mail, return receipt requested, postage prepaid, or by any recognized
international equivalent of such delivery, to the Company or the Executive, as
the case may be, at the following addresses or to such other address as the
Company or the Executive, as the case may be, shall specify by notice to the
others:


i.
if to the Company, to:
 
Cabela's Incorporated
One Cabela Drive
Sidney, NE  69160
Attention:  Legal Department



ii.           if to the Executive, to the Executive at the address then
appearing in the personnel records of the Company for the Executive.  All such
notices and communications shall be deemed to have been received on the date of
delivery if delivered personally or on the third business day after the mailing
thereof, provided that the party giving such notice or communication shall have
attempted to telephone the party or parties to which notice is being given
during regular business hours on or before the day such notice or communication
is being sent, to advise such party or parties that such notice is being sent.


c.           Binding Effect; Benefits.  This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns.  Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.


d.           Waiver; Amendment.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and a duly authorized officer of the
Company.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 
2

--------------------------------------------------------------------------------

 

e.           Assignability.  Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Executive without the prior written consent of
the other party; provided that the Company may assign all or any portion of its
rights hereunder to one or more persons or other entities designated by it in
connection with a Change in Control of the Company.


f.           Applicable Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEBRASKA, EXCEPT TO THE EXTENT THAT
THE CORPORATE LAW OF THE STATE OF DELAWARE SPECIFICALLY AND MANDATORILY APPLIES.


g.           Severability; Blue Pencil.  In the event that any one or more of
the provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.  The
Executive and the Company agree that the covenants contained in this Agreement
are reasonable covenants under the circumstances, and further agree that if, in
the opinion of any court of competent jurisdiction such covenants are not
reasonable in any respect, such court shall have the right, power and authority
to excise or modify such provision or provisions of these covenants as to the
court shall appear not reasonable and to enforce the remainder of these
covenants as so amended.


h.           Section and Other Headings, etc.  The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.


i.           No Guarantee of Employment.  Nothing in this Agreement shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate the Executive's employment at any time, nor to confer upon the
Executive any right to continue in the employ of the Company or any Subsidiary.


j.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.


k.           Source of Payment.  Any payments to the Executive under this
Agreement shall be paid from the Company’s general assets, and Employee shall
have the status of a general unsecured creditor with respect to the Company’s
obligations to make payments under this Agreement.  The Executive acknowledges
that the Company shall have no obligation to set aside any assets to fund its
obligations under this Agreement.


l.           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes the provisions of all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto with
respect to the subject matter hereof.



 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first written above.



 
CABELA'S INCORPORATED
             
By:
   
Its:
                         
, Executive

 
4
 
Back to Form 8-K
[form8k.htm]